Citation Nr: 0800327	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for diabetes 
mellitus type II.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

4.  Entitlement to service connection for a bladder disorder, 
to include as secondary to Agent Orange exposure or service-
connected diabetes mellitus type II.

5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to service connection for squamous cell 
carcinoma.

7.  Entitlement to service connection for cellulitis.

8.  Entitlement to service connection for a bilateral eye 
disorder. 

9.  Entitlement to service connection for chronic renal 
disease, to include as secondary to Agent Orange exposure or 
service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to January 
1953, February 1956 to February 1959, and from September 1963 
to April 1977.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 
2004, March 2006, and April 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in September 2006; a transcript of that hearing is 
associated with the claims file.  

At the veteran's Board hearing, he discussed possibly filing 
a claim for hepatitis.  It is unclear from the transcript 
whether he was seeking service connection or an increased 
rating for such disability.  The Board notes that the veteran 
is currently service-connected for hepatitis, evaluated as 
noncompensably disabling, effective May 1, 1977.  
Additionally, at his September 2006 Board hearing, the 
veteran indicated that he had pain in his left ankle.  If he 
wishes to file a claim for an increased rating for hepatitis 
or a claim for service connection for a left ankle disorder, 
he should inform the RO so that appropriate action may be 
taken.  

Additionally, the Board notes that the veteran submitted 
private medical records consisting of diagnostic sheets and 
prescriptions referable to bilateral arthritis and joint 
pain.  He does not have a pending claim for arthritis and the 
Board notes that he is service-connected for residuals of a 
cervical spine laminectomy and was previously denied service 
connection for degenerative arthritis of the right hand and 
left shoulder pain.  Therefore, if the veteran wishes to file 
a claim for an increased rating for his cervical spine 
disability, an application to reopen his previously denied 
service connection claims, or a new claim for service 
connection for arthritis of specific joints, he should inform 
the RO so that appropriate action may be taken.  

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to an initial compensable rating 
for bilateral hearing loss and entitlement to service 
connection for squamous cell carcinoma, a bilateral eye 
disorder, and chronic renal disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Diabetes mellitus type II does not require medication, a 
restricted diet, or regulation of activities, and there is no 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions, at least twice monthly visits to a diabetic care 
provider, loss of weight or strength, or diabetic retinopathy 
or nephropathy; the veteran is separately service-connected 
for peripheral neuropathy of the left and right lower 
extremities, each evaluated as 10 percent disabling. 

3.  Erectile dysfunction is manifested by impotency without 
visible deformity of the penis; the veteran is currently in 
receipt of special monthly compensation based on loss of use 
of a creative organ.

4.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

5.  The veteran does not currently have a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

6.  A bladder disorder was not shown in service, is not a 
result of any disease, injury, or incident in service, and is 
not etiologically related to service-connected diabetes 
mellitus type II.  

7.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of a respiratory 
disorder.

8.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of cellulitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
diabetes mellitus type II have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).

2.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 
(2007).

3.  A bladder disorder was not incurred in or aggravated by 
service, proximately due to or the result of service-
connected disability, nor may such be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

4.  A respiratory disorder was not incurred in or aggravated 
by the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Cellulitis was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court further held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a letter 
sent to the veteran in January 2004 advised him of the 
evidence and information necessary to substantiate his claims 
for service connection for diabetes mellitus, prostate cancer 
(which the RO found to have resulted in residual erectile 
dysfunction), a bladder disorder, a respiratory disorder, and 
cellulitis (claimed as phlebitis and/or a skin disorder).  
Specifically, he was notified of the elements needed to 
substantiate a service connection claim on a direct basis and 
as presumptive to Agent Orange exposure as a result of 
service in Vietnam.  

Additionally, the January 2004 letter informed him of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  While 
the veteran was not specifically advised to send any evidence 
in his possession that pertained to his claims to VA, the 
Board finds that the January 2004 letter essentially advised 
the veteran of the fourth element.  Specifically, such letter 
informed him of the type of evidence that would support his 
claims and how to submit such evidence.  Moreover, he was 
notified that he should review his records to ensure he had 
not overlooked any important evidence and to send VA any 
medical reports he had.   

In Pelegrini, the Court also held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on the 
claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in January 2004, 
prior to the initial unfavorable AOJ decision issued in 
August 2004.  

However, with regard to the veteran's claim of entitlement to 
service connection for a bladder disorder, the Board notes 
that he has claimed that such disorder is secondary to his 
service-connected diabetes mellitus.  The January 2004 letter 
did not provide the veteran with the information and evidence 
necessary to substantiate the claim on a secondary basis and 
the veteran was not otherwise provided with such information.  
Such a first element notice error has the nature effect of 
producing prejudice.  See Overton v. Nicholson, 20 Vet. App. 
427, 436 (2006).

Additionally, any VCAA notice error should be presumed 
prejudicial and it is VA's burden to rebut this presumption.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In the instant case, the Board finds that 
the veteran had actual knowledge of the evidence necessary to 
substantiate his claim of entitlement to service connection 
for a bladder disorder as secondary to service-connected 
diabetes mellitus.  In this regard, the Board notes that the 
veteran and his representative argued at his September 2006 
hearing that his bladder disorder was cohesive with his 
diabetes and that his bladder disorder was, in essence, tied 
to his service-connected diabetes mellitus.   

Therefore, the Board concludes that the failure to provide a 
fully VCAA compliant notice on this issue was harmless, and 
proceeding with the adjudication of the veteran's claim of 
entitlement to service connection for a bladder disorder as 
secondary to diabetes mellitus would not be prejudicial to 
him.

Pertinent to the veteran's initial rating claims, the Board 
notes that, in the August 2004 rating decision, the RO 
granted service connection for diabetes mellitus and erectile 
dysfunction and assigned initial noncompensable ratings for 
each disability, effective August 28, 2003.  Consequently, 
the Board finds that section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the veteran's service connection claims have been 
substantiated.  See Dingess/Hartman, 19 Vet. App. at 490-491.  
Thereafter, in February 2005, the veteran entered a notice of 
disagreement as to the propriety of the initially assigned 
ratings.  

The Court has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29.  Also, an appellant 
may submit additional evidence after receipt of the statement 
of the case for consideration by both the RO and the Board.  
38 C.F.R. § 19.37.  The Court has determined that to hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess/Hartman, 19 Vet. 
App. at 491, 493, 500-501.

In an August 2004 letter, the RO notified the veteran of the 
grant of service connection for diabetes mellitus and 
erectile dysfunction well as the assignment of noncompensable 
disability evaluations, effective August 28, 2003.  In 
addition, the veteran was informed of the criteria pertinent 
to the assignment of the ratings, and effective date, for 
these disabilities as well as his appellate rights.  See 38 
U.S.C.A. § 5104; 38 C.F.R. § 3.103(b).  Furthermore, the 
statement of the case subsequently issued in August 2005 
specifically set forth the criteria necessary for the grant 
of an increased evaluation for the veteran's service-
connected diabetes mellitus and erectile dysfunction, a 
discussion of the relevant evidence of record, as well as the 
reasons and bases for the assignment of noncompensable 
ratings for these disabilities.

Thereafter, in February 2006, the RO readjudicated the 
veteran's initial rating claims.  At such time, the RO issued 
a letter and a supplemental statement of the case which 
notified the veteran of the continued denial of compensable 
disability ratings for his service-connected diabetes 
mellitus and erectile dysfunction as well as the reasons and 
bases for the decisions.  Consequently, the Board finds that 
VA complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d) as well as the regulatory 
requirements of 38 C.F.R. § 3.103(b) and continued to assist 
the veteran under section 5103A by informing him of the 
evidence necessary to support the grant of an initial 
compensable rating for his service-connected diabetes 
mellitus and erectile dysfunction.  Dingess/Hartman, 19 Vet. 
App. at 491, 493, 500-501.

The Board notes, however, pertinent to all of the veteran's 
claims adjudicated herein, a March 2006 letter advised him of 
the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  The veteran's claims were not 
readjudicated by the RO subsequent to this notice; however, 
he did not submit any additional evidence relevant to the 
claims adjudicated herein after the March 2006 letter was 
sent to him.  Therefore, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  See generally Medrano v. Nicholson, 
21 Vet App 165 (2007).  Moreover, as the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's claims, any questions as to the appropriate 
disability ratings or effective dates, as appropriate, to be 
assigned are rendered moot.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Therefore, based on the foregoing, the Board finds 
that VA has satisfied its duty to notify the veteran. 

With respect to the duty to assist, the veteran's service 
medical and personnel records, private treatment records, VA 
treatment records, and VA examination reports dated in July 
1977, June 2004, May 2005, and January 2006 were considered 
by both the RO and the Board in connection with adjudication 
of his claims.  Therefore, a remand is not necessary in order 
to seek an opinion or statement from such civilian physician.  
The veteran has not otherwise identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  

Moreover, pertinent to his initial rating claims, he was 
provided with VA examinations in June 2004, May 2005, and 
January 2006 in order to adjudicate such claims.  
Additionally, with regard to his claimed bladder disorder, 
the veteran was afforded a VA examination in May 2005 in 
order to ascertain the etiology of such claimed disability.  
The Board notes that the veteran has not been provided with a 
VA examination in order to determine whether his claimed 
respiratory disorder or cellulitis is related to his military 
service.  However, as will be discussed below, post-service 
medical and lay records do not provide clear evidence of any 
current respiratory disorder or cellulitis.  Thus, a remand 
for examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Initial Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's diabetes mellitus and erectile 
dysfunction.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for service-connected diabetes mellitus and erectile 
dysfunction.

A.	Diabetes Mellitus

The veteran's diabetes mellitus is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  At his September 2006 Board hearing 
and in documents of record, the veteran contends that he is 
entitled to an initial compensable rating for his service-
connected diabetes mellitus.  

Diagnostic Code 7913 provides that diabetes mellitus 
manageable by restricted diet only warrants a 10 percent 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Upon a review of the record, the Board finds that the veteran 
is not entitled to an initial compensable rating for diabetes 
mellitus.  Specifically, the June 2004 VA diabetes mellitus 
examination reflects that the veteran denied the use of 
medications, activity restrictions, a specialized diet, or 
ketoacidosis or hypoglycemic reactions.  Additionally, his 
weight was noted to be stable.  The veteran also denied 
nephropathy and peripheral neuropathy.  The examiner observed 
that the veteran had urinary urgency and erectile dysfunction 
secondary to his prostate cancer therapy.  Physical 
examination revealed that, upon evaluation of his feet, the 
veteran's sensation to temperature, touch, and vibration was 
absent to monofilament bilaterally.  The veteran was 
diagnosed with diabetes mellitus type II controlled well with 
diet with a loss of sensation to monofilament more likely 
than not due to diabetic neuropathy.  The examiner noted that 
such disability resulted in no restrictions or functional 
loss.  Also, a June 2004 VA eye examination revealed no 
diabetic ocular pathology. 

As indicated previously, in order to warrant a compensable 
rating for diabetes mellitus, the evidence must show that 
such is manageable by a restricted diet only.  However, in 
the instant case, the evidence fails to show such a 
manifestation.  In fact, at the veteran's September 2006 
Board hearing, he specifically denied taking medication, 
being placed on a restricted diet, and having to regulate his 
activities.  Additionally, there is no evidence of required 
medication, regulation of activities, episodes of 
ketoacidosis or hypoglycemic reactions, at least twice 
monthly visits to a diabetic care provider, loss of weight or 
strength, or diabetic retinopathy or nephropathy.  

The Board observes that Note (1) of Diagnostic Code 7913 
provides that compensable complications of diabetes should be 
separately evaluated unless they are part of the criteria 
used to support a 100 percent evaluation.  As noted 
previously, the June 2004 VA examiner diagnosed a loss of 
sensation of the bilateral feet that was more likely than not 
due to diabetic neuropathy.  As such, in the August 2004 
rating decision, service connection was granted for 
peripheral neuropathy of the left and right lower extremities 
and initial 10 percent disability evaluations for each 
extremity were assigned, effective August 28, 2003, which is 
also the date that the veteran was awarded service connection 
for diabetes mellitus.  The veteran has not disagreed with 
the initially assigned ratings nor has he argued that his 
diabetic neuropathy has increased in severity.  

Therefore, the Board finds that the veteran's diabetes 
mellitus is not manifested by symptomatology that would 
warrant a compensable disability rating.

B.	Erectile Dysfunction

The veteran's erectile dysfunction is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7522.  At his September 2006 Board 
hearing and in documents of record, the veteran contends that 
he is entitled to an initial compensable rating for his 
service-connected erectile dysfunction.  

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the veteran' 
service-connected disability of erectile dysfunction has been 
rated under Diagnostic Code 7522, which provides for a 20 
percent rating for deformity of the penis with loss of 
erectile power.  Additionally, such Diagnostic Code provides 
that entitlement to special monthly compensation under 
38 C.F.R. § 3.350 should be considered.

Upon a review of the record, the Board finds that the veteran 
is not entitled to an initial compensable rating for erectile 
dysfunction.  Such disability is manifested by impotency 
without visible deformity of the penis.  In recognition of 
the veteran's erectile dysfunction, he was awarded special 
monthly compensation based on loss of use of a creative organ 
in the August 2004 rating decision.

Specifically, at the veteran's June 2004 VA examination, he 
reported that, following the radiation therapy he received 
for his prostate cancer, he was unable to achieve an 
erection.  Also, at the veteran's May 2005 and January 2006 
VA examinations, it was noted that the veteran had no 
erections for 35 years and vaginal penetration with 
ejaculation was not possible.  However, the record, to 
include VA treatment records, private treatment records, and 
the June 2004, May 2005, and January 2006 VA examination 
reports, is void of any evidence of penile deformity.  As 
such, the veteran is not entitled to an initial compensable 
rating under Diagnostic Code 7522.

C.	Other Considerations

The Board has considered whether staged ratings under 
Fenderson, supra, is appropriate for either of the veteran's 
service-connected disabilities of diabetes mellitus and 
erectile dysfunction; however, the Board finds that the 
veteran's diabetes mellitus and erectile dysfunction 
symptomatology has been stable throughout the appeal period.  
As such, staged ratings for either disability is not proper. 

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claims for an initial 
compensable rating for diabetes mellitus and erectile 
dysfunction.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal and his initial rating 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that his service-connected diabetes mellitus or erectile 
dysfunction presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected diabetes mellitus and erectile dysfunction does not 
result in a marked functional impairment in any way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When a veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  However, competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 
U.S.C.A. § 1154(b) "does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected," but that it "considerably lightens[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"). 

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat.  Therefore, the veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b).  However, he has not 
claimed that his bladder disorder, respiratory disorder, or 
cellulitis were not documented in his service medical records 
due to circumstances, conditions, or hardships coincident 
with his combat service.  Moreover, there is no indication 
that that his service medical records are incomplete as a 
result of his combat duty.  As such, further consideration of 
the veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

A.	Bladder Disorder

At his September 2006 Board hearing and in documents of 
record, the veteran contends that he currently has a bladder 
disorder that is the result of exposure to Agent Orange 
during his service in Vietnam or is secondary to his service-
connected diabetes mellitus. 

As an initial matter, the Board notes that the veteran has 
claimed service connection for a bladder disorder and chronic 
renal disease.  As will be explained in the remand portion of 
this decision, the issue of entitlement to service connection 
for chronic renal disease will be remanded to the RO/AMC for 
the issuance of a statement of the case.  Insofar as the 
veteran has overlapped his bladder and renal complaints, the 
Board has focused herein on the medical evidence with regard 
to his claimed bladder disorder as that is the only issue 
that is properly before the Board for adjudication. 

VA regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 
1961, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the veteran's 
service personnel records reflect that he served in the 
Republic of Vietnam from August 1965 to August 1966.  As 
such, the Board finds that the veteran is presumed to have 
been exposed to herbicides coincident with such service.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As will be discussed below, the veteran does 
not currently have a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.  

Even though the presumptive service connection is not 
warranted, the veteran is not precluded from establishing 
service connection for a current bladder disorder with proof 
of actual direct causation from exposure from an herbicide 
agent or other link to service.  See Combee v. Brown, 34 F.3d 
1039, 1041-42 (Fed. Cir. 1994).  As such, the Board has 
considered whether the veteran is entitled to service 
connection for a bladder disorder on a direct basis or as 
secondary to service-connected diabetes mellitus.

VA regulations provide that disability which is proximately 
due to or the result of service-connected disease or injury 
shall be service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).  

However, the Board finds, for the following reasons, that 
service connection for a bladder disorder on a direct basis 
or as secondary to service-connected diabetes mellitus is not 
warranted.  Initially, the Board observes that the veteran's 
service medical records are negative for any complaints, 
treatment, or diagnoses referable to a bladder disorder.  
Additionally, in-service examinations of the veteran's 
genitourinary system were consistently normal on clinical 
evaluation, with the exception of notations of a left 
varicocele and hydrocele.  

Post-service records reflect that the veteran has a current 
diagnosis of a bladder disorder.  Specifically, while a July 
1977 VA examination shows no complaints or diagnoses 
referable to a bladder disorder, a May 2004 record from Santa 
Cruz Urology, shows that the veteran was diagnosed with 
urinary frequency associated with bladder outlet obstruction 
and chronic prostatitis was suspected.  Also, a June 2004 VA 
examination showed complaints of urinary urgency and a May 
2005 VA examination revealed that the veteran experienced 
urinary frequency, urgency, and mild leakage.  A June 2005 VA 
treatment record reflects that the veteran currently had a 
urinary tract infection, but a scope of his bladder was 
normal.  VA treatment records reflect that a November 2005 
ultrasound of the renal system showed bilateral renal sinus 
lipomatosis, but no evidence of obstruction.  A January 2006 
VA examination noted that the veteran had a bladder infection 
within the prior year and documented his urinary complaints 
regarding frequency and urgency.  

However, while the veteran has a current diagnosis of a 
bladder disorder, there is no competent medical opinion of 
record linking such disability to his military service or his 
service-connected diabetes mellitus.  Rather, the June 2004 
VA examiner found that the veteran had urinary urgency as 
secondary to his prostate cancer therapy.  Also, the May 2005 
VA examiner determined that the veteran's bladder symptoms 
were a result of radiation therapy for prostate cancer.  The 
Board notes that, insofar as the veteran experiences urinary 
frequency, urgency, and mild leakage as a result of radiation 
therapy for his prostate cancer, as noted by the June 2004 
and May 2005 VA examiners, he is already service-connected 
for residuals of prostate cancer, with a current disability 
rating of 20 percent.  Such disability has been evaluated 
based on the veteran's predominant disability of urinary 
frequency under 38 C.F.R. § 4.115.  Therefore, the veteran is 
already in receipt of compensation for his bladder symptoms 
insofar as they are a result of his treatment for prostate 
cancer.  If the veteran would like to file a claim of 
entitlement to an increased rating for such disability, he 
should inform the RO so that appropriate action may be taken.

The Board notes that October 2005 and November 2005 records 
from Dr. Biswas reflects a diagnosis of chronic kidney 
disease, stage 3 and 4, respectively.  Dr. Biswas found that 
the veteran's kidney disease was likely due to interstitial 
nephritis from nonsteroid anti-inflammatory drug (NSAID) use 
versus hypertensive nephrosclerosis versus renovascular 
disease.  Also, the Board notes the January 2006 opined that 
the veteran's diagnosed renal insufficiency was unrelated to 
diabetes mellitus type II.  However, insofar as such medical 
evidence is relevant to the veteran's claim of entitlement to 
service connection for chronic renal disease, which is not 
properly before the Board, no further consideration of such 
evidence is warranted at this time.

B.	Respiratory Disorder and Cellulitis

At his September 2006 Board hearing and in documents of 
record, the veteran contends that he experiences shortness of 
breath and problems breathing through his nose as a result of 
exposure to burning chemicals during service.  Additionally, 
he alleges that he was treated for cellulitis during service.  
As such, the veteran claims that service connection is 
warranted for a respiratory disorder and cellulitis. 

Regarding the veteran's claimed respiratory disorder, his 
service medical records reflect that, in March 1952, he was 
treated for acute pharyngitis and an upper respiratory 
infection.  In May 1957, the veteran was treated for a sore 
throat and a head cold.  In February 1968 and April 1968, the 
veteran was diagnosed with an upper respiratory infection and 
a cold, respectively.  In October 1968, he complained of 
difficulty breathing through his nose for 30 years.  The 
November 1968 examination revealed that the veteran's 
anterior nasal valve collapsed easily on deep inspiration.  
In September 1972, the veteran was treated for an upper 
respiratory infection.

In January 1953, February 1956, January 1959, July 1963, May 
1971 and March 1974, examinations showed that the veteran's 
nose, sinuses, lungs, and chest were normal upon clinical 
evaluation.  An April 1973 annual examination revealed that 
the veteran had a positive tine test, but a chest X-ray was 
noted to be within normal limits.  Also, at the January 1959, 
March 1974, and May 1975 examinations, the veteran's chest X-
ray was normal. 

In the summer of 1975, the veteran complained of chronic 
nasal congestions.  In June 1975, it was reported that the 
veteran had nasal obstruction all his life and, had a 
surgical procedure on the nasal septum 12 years previously.  
Physical examination showed a deviated nasal septum and 
bilateral anterior incisions scars.  The impression was 
status-post rhinoplasty or septorhinoplasty and nasal 
obstruction secondary to nasal edema.  In July 1975, it was 
observed that the anterior edge deviated sharply to the left 
with inspiration displaced and convex to the right, which 
resulted in a bilateral obstruction.  In August 1975, it was 
noted that he was status post-submucous resection 
approximately 10 years previously.  The veteran currently had 
a loss of tip support and narrowing of vestibules.  The 
physician indicated that the symptoms were subjectively worse 
than the objective findings.  
Additionally, an October 1975 chest X-ray, taken as a result 
of complaints of a productive cough for a few weeks, was 
normal.

Upon his December 1976 retirement examination, the veteran's 
nose, sinuses, lungs, and chest were normal upon clinical 
evaluation and a chest X-ray was within normal limits.  It 
was noted that his tine test was positive, but he was never 
known to have had tuberculosis.  Additionally, it was noted 
that the veteran complained of a chronic cough and had smoked 
one pack of cigarettes a day.

Pertinent to cellulitis, the veteran's service medical 
records reflect that in October 1958 he was hospitalized for 
22 days with diagnoses of thrombophlebitis of the left leg, 
greater sphenous system, organism undetermined, and 
cellulitis without lymphangitis of the left leg.  During such 
hospitalization, it was noted that the cellulitis rapidly 
subsided and there was no further extension of the thrombosed 
saphenous vein.  Also, in July 1967, the veteran was 
hospitalized with a diagnosis of cellulitis of the left leg.  
Following his episodes of cellulitis, January 1959, July 
1963, May 1971, April 1973, March 1974, and May 1975 
examinations revealed that the veteran's lower extremities 
were normal upon clinical evaluation.  In May 1971, it was 
noted that the veteran's cellulitis had cleared without 
sequela.  Upon his December 1976 retirement examination, the 
veteran's lower extremities were normal upon clinical 
evaluation.

However, despite in-service treatment for respiratory 
complaints and cellulitis, post-service VA treatment records, 
private medical records, and VA examination reports are 
negative for any complaints, treatment, or diagnoses 
referable to a respiratory disorder or cellulitis.  

Specifically, with regard to the veteran's claimed 
respiratory disorder, a July 1977 VA examination revealed 
that the veteran's respiratory system was normal.  VA 
treatment records dated in August 2003, May 2004, and 
December 2005 show that the veteran had no shortness of 
breath, cough or phlegm.  Upon physical examination, the 
veteran had good air entry and his lungs were clear to 
auscultation and percussion.  An August 2003 X-ray showed no 
acute radiographic abnormality.  Also, an October 2003 record 
from Dr. Truitt reflects that the veteran denied cough, 
fever, chills, hemoptysis, shortness of breath, or dyspnea on 
exertion.  October 2005 and November 2005 records from Dr. 
Biswas reflect that the veteran's lungs were clear 
bilaterally. 

The Board notes that the veteran testified in September 2006 
that he currently experienced shortness of breath and 
difficulty breathing through his nose.  While the veteran is 
competent to testify as to his respiratory symptomatology, he 
is not competent or qualified, as a layperson, to render a 
diagnosis or an opinion concerning medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Moreover, at his September 2006 Board 
hearing, the veteran acknowledged that no physician had 
actually diagnosed him with a current respiratory disorder.  

Pertinent to the veteran's claimed cellulitis, a July 1977 VA 
examination noted that the veteran had a history of 
cellulitis with phlebitis on two occasions while in service 
in 1957 and 1967, both involving the lower left leg and the 
calf posteriorly.  Such were treated at the time with bed 
rest conservatively and have not recurred since that time.  
The veteran had no pain in the left leg at the present time 
and on examination, there was no evidence of varicosities or 
phlebitis or pain.  The diagnosis was history of cellulitis 
and phlebitis, left calf, resolved.  

Additionally, August 2003 and May 2004 VA treatment records 
show that, upon examination of the lower extremities, there 
was no clubbing, cyanosis, or edema.  Also, in August 2003, 
there were no soft tissue masses found.  At the veteran's 
June 2004 VA examination, physical evaluation of the lower 
extremities revealed that his skin was without erythema or 
evidence of phlebitis.  Pulses were all 2+ and equal 
bilaterally and Homan's was negative.  There was no lower 
extremity edema. The examiner diagnosed history of 
thromphlebitis of the left leg without recurrence since 1967 
without limitations or function loss.  October 2005 and 
November 2005 records from Dr. Biswas reflect that there was 
no edema of the veteran's extremities.  Moreover, at the 
veteran's September 2006 Board hearing, he testified that he 
had not had any problems with cellulitis after he was 
discharged from service.  

Therefore, the Board concludes that there is no current 
diagnosis of a respiratory disorder or cellulitis.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

C.	Conclusion

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a bladder disorder, a respiratory 
disorder, and cellulitis.  As such, that doctrine is not 
applicable in the instant appeal, and his claims must be 
denied.  38 U.S.C.A. § 5107. 


ORDER

An initial compensable rating for diabetes mellitus type II 
is denied.

An initial compensable rating for erectile dysfunction is 
denied.

Service connection for a bladder disorder, to include as 
secondary to Agent Orange exposure or service-connected 
diabetes mellitus type II, is denied.

Service connection for a respiratory disorder is denied.

Service connection for cellulitis is denied.


REMAND

The veteran is service-connected for bilateral hearing loss, 
which was assigned an initial noncompensable rating, and he 
has appealed with respect to the propriety of the initially 
assigned disability evaluation.  The veteran contends that 
his service-connected hearing loss disability is more severe 
than the currently assigned evaluation and, as such, a 
compensable rating is warranted.  

The Board finds that a remand is necessary in order to afford 
the veteran a contemporaneous examination.  Specifically, at 
his September 2006 Board hearing, he contended that his 
bilateral hearing loss disability had increased in severity 
since his last VA examination in June 2004.  The Board 
observes that there is no evidence addressing the current 
severity of the veteran's bilateral hearing loss disability 
contained in the claims file.  As such, a remand is necessary 
in order to schedule the veteran for a VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, the veteran has claimed that service connection 
is warranted for squamous cell carcinoma and a bilateral eye 
disorder.  However, the Board finds that a remand is 
necessary in order to obtain outstanding VA treatment records 
and to allow the AOJ an opportunity to review private medical 
records received after the issuance of the February 2006 
supplemental statement of the case.  

Specifically, at the veteran's September 2006 Board hearing, 
he indicated that he had received VA treatment for his 
squamous cell carcinoma within the prior few weeks and had an 
upcoming eye appointment at the VA Outpatient Clinic at Fort 
Huachuca, Arizona.  The Board notes that such facility is 
part of the Tucson/Southern Arizona VA Health Care System.  
The most recent treatment records from the Southern Arizona 
VA Health Care System are dated in February 2006.  Therefore, 
the Board finds that a remand is necessary in order to obtain 
any outstanding treatment records from the Southern Arizona 
VA Health Care System dated from February 2006 to the 
present.

Additionally, the Board notes that, following the issuance of 
the February 2006 supplemental statement of the case, he 
submitted records from Dr. Petropolis relevant to his 
squamous cell carcinoma.  However, the veteran did not waive 
AOJ consideration of such private medical records.  See 
38 C.F.R. § 20.1304 (2007).  Therefore, a remand is necessary 
in order for the RO to properly consider the newly received 
evidence.

Finally, the Board notes that rating decisions issued in 
March 2006 and April 2006 denied entitlement to service 
connection for chronic renal disease, to include as secondary 
to Agent Orange exposure and service-connected diabetes 
mellitus type II.  Thereafter, at his September 2006 Board 
hearing, the veteran testified that he only had 30 to 50 
percent renal sufficiency and presented arguments with 
respect to his claimed chronic renal disease.  In Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993), the Court held that 
testimony at a hearing, once reduced to writing, can be 
construed as a notice of disagreement for the purpose of 
initiating an appeal.  Therefore, the Board finds that the 
veteran entered a notice of disagreement as to the issue of 
entitlement to service connection for chronic renal disease 
in September 2006.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a 
statement of the case on this issue is necessary.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  However, this issue will 
be returned to the Board after issuance of the statement of 
the case only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  A statement of the case, containing 
all applicable laws and regulations, on 
the issue of entitlement to service 
connection for chronic renal disease, to 
include as secondary to Agent Orange 
exposure or service-connected diabetes 
mellitus type II, must be issued.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  
Only if the veteran's appeal as to this 
issue is perfected within the applicable 
time period, then such should return to 
the Board for appellate review.

2.  Any outstanding treatment records from 
the Southern Arizona VA Health Care System 
dated from February 2006 to the present 
should be requested.  A response, negative 
or positive, should be documented in the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain the records would be futile.  

3.  After obtaining the VA treatment 
records identified in the preceding 
paragraph, any additionally-indicated 
development pertinent to the veteran's 
claims of entitlement to service 
connection for squamous cell carcinoma and 
a bilateral eye disorder should be 
conducted, to include affording the 
veteran any examinations deemed necessary 
for the appropriate adjudication of the 
claims.

4.  The veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss disability.  
The examiner should review the claims 
file.  The examiner is requested to 
identify auditory thresholds, in decibels, 
at frequencies of 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claims 
should be readjudicated, based on the 
entirety of the evidence, to specifically 
include the private medical records 
received since the issuance of the 
February 2006 supplemental statement of 
the case.  If the claims remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


